District of Columbia
                             Court of Appeals
No. 15-CM-129
                                                                    FEB 23 2017
ALBERT JONES,
                                          Appellant,

         v.                                                       CMD-17569-14

UNITED STATES,
                                          Appellee.

                 On Appeal from the Superior Court of the District of Columbia
                                      Criminal Division


              BEFORE: GLICKMAN and FISHER, Associate Judges; and RUIZ, Senior
Judge.


                                       JUDGMENT


                This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and as set forth in the opinion
filed this date, it is now hereby

               ORDERED and ADJUDGED that the appellant’s conviction is reversed.


                                                 For the Court:




Dated: February 23, 2017.

Opinion by Associate Judge Stephen Glickman.

Dissenting opinion by Associate Judge John Fisher.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 15-CM-129

                          ALBERT JONES, APPELLANT,

                                       V.

                          UNITED STATES, APPELLEE.

                        Appeal from the Superior Court
                         of the District of Columbia
                              (CMD-17569-14)

                 (Hon. Harold L. Cushenberry, Jr., Trial Judge)

(Argued June 7, 2016                                Decided February 23, 2017)

      Joseph A. Mokodean for appellant.*

       Vivian Kim, Assistant United States Attorney, for appellee. Vincent H.
Cohen, Jr., Acting United States Attorney at the time the brief was filed, and
Elizabeth Trosman, Elizabeth H. Danello, and Jay Apperson, Assistant United
States Attorneys, were on the brief for appellee.

      Before GLICKMAN and FISHER, Associate Judges, and RUIZ, Senior Judge.

      Opinion for the court by Associate Judge GLICKMAN.

      Dissenting opinion by Associate Judge FISHER at page 16.

      *
        On November 18, 2016, this court granted Mr. Mokodean’s motion to
withdraw and appointed McGennis Williams as counsel for appellant.
                                         2



      GLICKMAN, Associate Judge:         Albert Jones appeals his conviction for

unlawful possession of cocaine. He claims the trial judge erred in denying his

motion to suppress the cocaine as the fruit of an unconstitutional seizure when a

police officer detained him, without reasonable articulable suspicion, for

questioning and a warrant check. The government argues that appellant was not

seized within the meaning of the Fourth Amendment’s prohibition on unreasonable

searches and seizures. Whether appellant was seized is the sole disputed issue

before us; if he was, the government does not deny that the seizure was unlawful

for lack of reasonable articulable suspicion or that the cocaine was the excludable

fruit of the constitutional violation.



      We conclude that a reasonable person in appellant’s position would not have

felt free to terminate the encounter of his own accord and go about his business by

the time the police officer asked to inspect the contents of a cigarette box in his

possession. We therefore agree with appellant that he was seized in violation of

his Fourth Amendment rights and that the cocaine found in the cigarette box

should have been suppressed. Accordingly, we reverse appellant’s conviction.
                                         3

                                         I.



      At the hearing on appellant’s suppression motion, the government relied on

one witness, Metropolitan Police Officer Zachary Blier. Officer Blier testified that

he was on patrol, driving a marked police cruiser, when he came upon appellant on

the evening of October 3, 2014. Sitting in the front passenger seat of the cruiser

with Blier was his partner, Metropolitan Police Officer Gregory Collins. Blier was

in uniform and wearing an outer tactical vest that said “Police” on the front and

back. He also was wearing a gun.



      The encounter occurred at around 6:00 p.m. when the officers drove into an

alley in the 2500 block of North Capitol Street, Northeast. It was still daylight.

The alley was narrow, only about fifteen to twenty feet wide, with a row of houses

on one side and a graveyard on the other. Blier testified that he knew the area to be

one “that’s historically had a high volume of drug sales.” Upon entering the alley,

Blier saw appellant walking toward him. Appellant was alone. Blier noticed that

appellant was “fiddling with a Newport cigarette box,” and that when appellant

looked up and saw the police car, he “immediately” lowered the hand holding the

cigarette box to his side. This captured Blier’s attention because he “kn[e]w

individuals commonly hide drugs and drug paraphernalia in Newport boxes.”
                                        4

        Appellant continued on his way. As he proceeded alongside the police car

on the driver’s side, Blier rolled down the window and said, “hey, man, how you

doing?” In response, appellant stopped and turned to face Blier. Blier asked

appellant where he was coming from and stepped out of the car to “engage”

appellant in “conversation.” When he exited the car, Blier saw appellant put the

cigarette box behind his back as if to hide it from view. This increased Blier’s

suspicions. He asked appellant for his name, date of birth, and “probably” his

address, all of which appellant provided. Blier wrote down the information and

gave it to Officer Collins to “run in the system.” He then asked appellant, “hey,

can I see that cigarette box?” Appellant handed it to him. Blier opened the box,

looked inside, and saw what he recognized to be crack cocaine. Appellant then

was searched and placed under formal arrest.



      Blier testified that his questioning of appellant prior to discovering the

cocaine was “cordial” and lasted only a minute or two. During that time, Blier

said, he gave no orders to appellant, made no threats, and did not have physical

contact with appellant. He did not display or reach for his weapon. When asked

how close he stood to appellant while questioning him, Blier stated that “as I

opened my door . . . he was in front of my door so he was, kind of stepped back a

little bit and I closed my door. I mean, we were just face to face, maybe separated

by three or four feet.”
                                           5

      Appellant was the only other witness at the hearing on his motion. His

description of the encounter matched Blier’s in most respects. Appellant testified

that Blier asked him about half a dozen questions in all, including where appellant

was coming from, why he had no shopping bags (since appellant told Blier he had

been shopping), his name and date of birth, whether he had personal identification

on him (he did not), and where he lived. Appellant answered Blier’s questions

while standing in the space between the door of the cruiser and the wall of the

graveyard. According to appellant, Blier remained seated inside the car during this

questioning because the officer could not open the car door completely while

appellant was standing only “a few inches” away from it in the “too narrow” space

beside the vehicle. While appellant “could have continued walking through if

[Officer Blier] wouldn’t have stopped,” he did not feel he could walk away

“[b]ecause [Officer Blier] didn’t give me an indication that I could leave” (“[i]t

was more of an authority indication that I was being detained”), and “the

questioning was like I was being detained.” Blier then asked appellant what was in

the cigarette box he was holding, and appellant said it contained cigarettes. At that

point, appellant testified, Blier “command[ed]” him to place the cigarette box on

the roof of the police car and move to the rear of the car. Only then, according to

appellant, did Blier get out of the police cruiser.
                                         6

      The trial judge credited Blier’s testimony. He found that Blier “drove up

alongside” appellant in a “very narrow” alley after seeing him “fidgeting with a

Newport cigarette box,” and that Blier was “suspicious” of the cigarette box and

proceeded to question appellant. In response to the officer’s inquiries, appellant

“provided information about his date of birth and his name such that [Blier’s]

partner could run perhaps a WALES check to see if there’s any outstanding

warrants.”1 Blier then asked appellant if he could see the cigarette box, and

appellant handed it to him; the judge found implausible and did not believe

appellant’s testimony that Blier ordered him to place the cigarette box on the roof

of the police car. We infer that the judge also accepted Blier’s testimony that he

exited the car at the outset of the confrontation to question appellant face to face,

and disbelieved appellant’s conflicting testimony that Blier remained inside the

cruiser until appellant obeyed his command to put the box on the roof.



      The judge considered it “a very close question” under these circumstances

whether appellant had been seized unlawfully within the meaning of the Fourth

Amendment by the time he gave the cigarette box to Blier. Ultimately, however,


      1
          “WALES” is the computerized Washington Area Law Enforcement
System. As the judge said, it enables police officers to call in and check for the
existence of outstanding warrants to arrest persons with whom they come into
contact. See Carter v. United States, 614 A.2d 542, 543 n.2 (D.C. 1992).
                                         7

the judge ruled that appellant had not been seized at that point, and that he

consented to a search of the cigarette box by voluntarily turning it over at Blier’s

request. The judge concluded that the encounter was not “so coercive” prior to the

search as to amount to a seizure because it lasted only a minute or two, Blier spoke

to appellant in a “cordial” tone of voice without demanding he do anything, and the

officer did not touch appellant or draw his weapon at any time. The judge thought

the encounter would have been “more coercive” if it had been longer and appellant

had had “to wait on the scene while [the officers] ran information or came back

and checked on him to get more information.”



                                         II.



      When we review a ruling on a motion to suppress, we defer to the trial

judge’s factual findings unless they are clearly erroneous, but whether there was a

seizure for Fourth Amendment purposes is a question of law that we review de

novo.2 “[A] seizure does not occur simply because a police officer approaches an

individual and asks a few questions.”3 Rather, “a seizure will have occurred only

      2
          Jackson v. United States, 805 A.2d 979, 985 (D.C. 2002).
      3
Fla. v. Bostick, 501 U.S. 429, 434 (1991); see also id. at 437 (“[N]o
seizure occurs when police ask questions of an individual, ask to examine the
individual’s identification, and request consent to search his or her luggage.”).
                                         8

when the officer, by means of physical force or show of authority, has in some way

restrained someone’s liberty.”4 Accordingly, in a street encounter such as this one,

“the test for determining whether a person has been seized ‘is whether, taking into

account all of the circumstances surrounding the encounter, the police conduct

would have communicated to a reasonable person that he was not at liberty to

ignore the police presence and go about his business’ – in other words, that he was

‘not free to leave.’”5 The hypothesized “reasonable person” in this test is an

innocent person.6



      The message that a suspect is not free to leave or terminate the inquiry can

be conveyed, not necessarily intentionally, in ways less obvious than actual

physical force or explicit command. In United States v. Mendenhall,7 Justice

Stewart wrote that “[e]xamples of circumstances that might indicate a seizure, even

      4
           Gordon v. United States, 120 A.3d 73, 78-79 (D.C. 2015) (internal
citations omitted) (quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).
      5
         Id. at 79 (quoting Bostick, 501 U.S. at 436-37); see also Bostick, 501 U.S.
at 439 (“[I]n order to determine whether a particular encounter constitutes a
seizure, a court must consider all the circumstances surrounding the encounter to
determine whether the police conduct would have communicated to a reasonable
person that the person was not free to decline the officers’ requests or otherwise
terminate the encounter.”).
      6
          Id. at 438.
      7
          446 U.S. 544 (1980).
                                            9

where the person did not attempt to leave, would be the threatening presence of

several officers, the display of a weapon by an officer, some physical touching of

the person of the citizen, or the use of language or tone of voice indicating that

compliance with the officer’s request might be compelled.”8 These particular

circumstances were largely absent or of lesser import in this case. There were not

“several” officers on the scene, but just two, and while this still meant that

appellant was outnumbered by the police, Officer Collins remained seated in the

police car and said nothing to appellant while he was being confronted by Officer

Blier. Although appellant could see that his interlocutor was armed with a gun,

and that was not a negligible factor bearing on whether a reasonable person in his

position would feel free to leave,9 Officer Blier never withdrew or reached toward

the weapon. Nor did Blier make physical contact with appellant’s person. The

officer’s tone was cordial throughout the encounter and he never threatened

appellant or ordered him around. The judge specifically found that Blier did not

command appellant to relinquish the cigarette box. Furthermore, while Blier’s

questioning and request for the cigarette box conveyed the officer’s suspicion of

appellant, Blier did not subject appellant to the kind of repeated, explicitly


      8
          Id. at 554 (opinion of Stewart, J.).
      9
         See In re J.F., 19 A.3d 304, 309 (D.C. 2011) (identifying “the visibility of
the officers’ guns in their waistbands” as a circumstance demonstrating that J.F.
was seized).
                                           10

accusatory questioning that we have said may “make reasonable persons believe

they [are] not free to leave until the officers were satisfied.”10



      Even so, an encounter in which a visibly armed police officer in full uniform

and tactical vest emerges without warning from a police cruiser to interrupt a

person going about his private business is not an encounter between equals. “[O]ur

precedents direct [us to] take an ‘earthy’ and realistic approach to such street

encounters.”11    The officer, however well-intentioned and polite, initiates the

meeting with an undeniable air of authority that ordinary persons do not presume

to possess when interrupting strangers on the street.                Where, as here, the

questioning is at least implicitly accusatory (if not explicitly so), a reasonable

person’s natural reaction is not only to show respect for the officer’s authority, but

also to feel vulnerable and apprehensive. The circumstances are more intimidating

if the person is by himself, if more than one officer is present, or if the encounter




      10
         Gordon, 120 A.3d at 82 (holding that suspect was unlawfully “seized”
when police officers, without reasonable articulable suspicion, repeatedly
questioned him about his identity for about ten minutes); see also Jackson, 805
A.2d at 988; Hawkins v. United States, 663 A.2d 1221, 1228 (D.C. 1995);
Guadalupe v. United States, 585 A.2d 1348, 1360-61 (D.C. 1991).
      11
           Jackson, 805 A.2d at 988.
                                         11

occurs in a location that is secluded or out of public sight.12 This court accordingly

has recognized that a police officer’s “questioning d[oes] not have to assume an

intensity marking a shift from polite conversation to harsh words to create an

intimidating atmosphere.”13 In such an atmosphere, a reasonable person who can

tell from the inquiries that the officer suspects him of something, and who cannot

know whether the officer thinks there is sufficient reason to detain him, may well

doubt that the officer would allow him to avoid or terminate the encounter and just

walk away.14


      12
          See, e.g., In re J.F., 19 A.3d at 309-10 (holding that J.F. was seized when,
inter alia, two police officers, visibly armed and wearing “police vests and police
badges,” drove up to him and his companion on a “deserted” street to question
them). In this case, although the witnesses did not testify explicitly that no one
else was present in the alley, there is no suggestion in the record that anyone was
there other than appellant and the police.
      13
         Guadalupe, 585 A.2d at 1361; see also, e.g., Brown v. United States, 983
A.2d 1023, 1027-28 (D.C. 2009) (Schwelb, J., concurring in the judgment and
dissenting in part).
      14
          On that score, this court has seen many cases in which individuals who
attempted to walk away from a police officer were prevented from doing so despite
the absence of reasonable articulable suspicion to justify a stop. See, e.g., Green v.
United States, 662 A.2d 1388, 1391 (D.C. 1995) (police frisked appellant
unlawfully, after he pocketed a small, dark object and walked away from officer,
despite lack of reasonable suspicion); Duhart v. United States, 589 A.2d 895, 900-
01 (D.C. 1991) (illegal seizure and search where appellant’s “mere[] attempt[] to
walk away” did not support reasonable suspicion but officer proceeded to grab
appellant’s wrist and search him); Smith v. United States, 558 A.2d 312, 317 (D.C.
1989) (en banc) (“walk[ing away] at a fast pace” when police arrived did not
suffice for reasonable suspicion, but police officer stopped appellant anyway by
placing a hand on his shoulder); In re D.J., 532 A.2d 138, 141 (D.C. 1987) (same
                                                            (footnote continued …..)
                                        12

      We do not say that these considerations, without more, rendered the

encounter in this case a Fourth Amendment seizure of appellant’s person.15 But

they provide important context for two additional circumstances present in

appellant’s interaction with Officer Blier that we think materially increased its

coerciveness.



      First, appellant argues that Officer Blier impeded him from continuing on

his way and effectively hemmed him in when, after stopping the cruiser in the

middle of a “very narrow” alley (per the judge’s findings), the officer got out and

planted himself in appellant’s path in the straitened space (clearly but a few feet

wide) between the vehicle and the alley wall. We suppose it still would have been

possible for appellant to ignore Blier and squeeze on past him or turn his back on

the officer and retrace his steps so as to leave the alley by the way he entered it.



(…..footnote continued)
“mere[] attempt[] to walk away,” from which “[n]o adverse inference may be
drawn,” led to police pursuit by car and on foot).
      15
           See Mendenhall, 446 U.S. at 553-54 (“The purpose of the Fourth
Amendment is not to eliminate all contact between the police and the citizenry, but
to prevent arbitrary and oppressive interference by enforcement officials with the
privacy and personal security of individuals.”) (internal quotation marks omitted)
(opinion of Stewart, J.); cf. Lawrence v. United States, 566 A.2d 57, 60 (D.C.
1989) (“[T]he [Supreme] Court has concluded that reasonable persons would feel
free to leave under circumstances in which many of us would discern the existence
of considerable pressure not to do so.”).
                                          13

Nonetheless, we agree that the officer’s face-to-face confrontation of appellant in

such a confining area substantially reduced the ease with which appellant could

have walked on or otherwise avoided the encounter.16 This did help to convey the

message to a reasonable person in appellant’s position that he was not free to

disregard the police and go about his business.



      Second, appellant points to the fact that Officer Blier asked his partner to

“run” appellant’s name through “the system” to check whether there was an

outstanding warrant for appellant’s arrest.17 Immediately after making this request,



      16
         Cf. In re D.T.B., 726 A.2d 1233, 1234-35 (D.C. 1999) (appellant held to
have been seized inside laundromat where officer stood beside laundromat’s only
door “in full uniform” and, in a “stern and commanding tone,” ordered appellant
twice to “come here”); Kelly v. United States, 580 A.2d 1282, 1287 (D.C. 1990)
(no seizure when plainclothes officers, wearing neither visible guns nor badges,
stopped suspect in a crowded, public train station with multiple exits, since “the
location of the encounter – the public area of Union Station – was
unintimidating”).
      17
          Appellant failed to cite this fact in his briefs on appeal. However, his trial
counsel did rely on it during the argument on appellant’s suppression motion and,
as noted above, the trial judge explicitly considered the warrant check in his
totality-of-the-circumstances ruling. On appeal, post-briefing but in advance of
oral argument, appellant submitted a letter pursuant to D.C. App. R. 28 (k) calling
attention to the holding in Ramsey v. United States, 73 A.3d 138, 148 (D.C. 2013),
that a police officer’s otherwise consensual encounter with the appellant turned
into a seizure when the officer performed a warrant check. Oral argument in this
court focused on the potential import of Ramsey. For these reasons, we are
persuaded that appellant has not abandoned or forfeited reliance on the warrant
check to support his claim that he was seized, and that the government has had a
                                                               (footnote continued …..)
                                         14

and evidently before its results were received, Blier asked to see appellant’s

cigarette box. In both Ramsey v. United States and our later decision in Gordon v.

United States, this court concluded that a warrant check converted an otherwise

consensual street encounter with police into a seizure.18           As those cases

appreciated, an officer’s decision to run a check for outstanding arrest warrants can

be a pivotal event in such an encounter; it sends a strong signal to a reasonable

person that the officer will not allow him to leave while the inquiry is in progress

precisely because the outcome of the inquiry may necessitate the person’s

detention. The trial judge discounted the importance of the warrant check in this

case because it did not prolong appellant’s encounter with the police, but that

(…..footnote continued)
fair opportunity to meet the argument and is not unfairly prejudiced by our
consideration of it.
      18
           See Gordon, 120 A.3d at 81-82 (“[W]e see the computer check as a factor
that caused a material acceleration of a conversation initially deemed consensual at
law to a conversation that reflected a seizure.”); id. at 81 n.40 (“‘[W]e find it
difficult to posit that a reasonable person would think that he or she was free to
leave at a time when that person is the investigatory subject of a pending warrant
check.’”) (quoting State v. Hall, 115 P.3d 908, 917 (Or. 2005), overruled on other
grounds by State v. Unger, 333 P.3d 1009 (Or. 2014)); Ramsey, 73 A.3d at 149
(“The fact that the WALES check extended what had been Officer Lally’s
consensual encounter with appellant by only a brief time (perhaps less than a
minute or two) did nothing to negate the fact that the warrant check turned the
encounter into a seizure.”); id. at 148 nn.19, 21 (citing cases from other
jurisdictions). The officer in Ramsey may have held on to the suspect’s physical
ID while performing the warrant check (which would have made it even more
difficult for the suspect to leave), but that was not so in Gordon, where the suspect,
as in the present case, did not have an ID.
                                         15

misses its true significance. However long the warrant check took, while it was

under way it conveyed a message that appellant’s liberty was being restrained.

The critical point here is that the warrant check was still under way, its results not

yet known, when Officer Blier asked for appellant’s cigarette box.



      Like the trial judge, we view it as a close legal question whether appellant

was seized within the meaning of the Fourth Amendment. Nevertheless, despite

the brevity, cordiality, and absence of physical restraint in appellant’s encounter

with Officer Blier, the other circumstances we have discussed persuade us that a

reasonable person in appellant’s shoes would not have felt at liberty to terminate

the encounter unilaterally by the time the officer asked for the cigarette box. We

hold that appellant was seized within the meaning of the Fourth Amendment.



      The government concedes that the police lacked the reasonable articulable

suspicion of criminal activity on appellant’s part necessary to make his seizure

lawful.19 Under the exclusionary rule, the cocaine recovered from appellant during

the seizure therefore should have been suppressed as the fruit of the Fourth

Amendment violation; appellant’s purported voluntary consent to Officer Blier’s

      19
          See Terry v. Ohio, 392 U.S. 1, 21 (1968); see also, e.g., Green, 662 A.2d
at 1391 (“Green’s pocketing of a ‘small, dark object’” and walking away from
police “insufficient to establish grounds for a Terry stop”).
                                         16

search of the cigarette box, given while appellant was being detained, was not

shown to be “sufficiently an act of free will to purge the primary taint of the

unlawful seizure.”20



                                      * * * *



      For the foregoing reasons, appellant’s conviction is hereby reversed.



                                                           So ordered.



      FISHER, Associate Judge, dissenting:       Holding that an unlawful seizure

occurred, the majority focuses on the impact of the warrant check, an issue that

was not properly raised in either the trial court or this court. We should treat this

argument as forfeited. See Lowery v. United States, 3 A.3d 1169, 1177 (D.C.

2010); Artis v. United States, 802 A.2d 959, 965 (D.C. 2002).

      20
         Hicks v. United States, 705 A.2d 636, 641 (D.C. 1997) (internal quotation
marks omitted). In cases involving an unlawful seizure, “[t]he government bears
the burden of proving ‘that the causal chain was sufficiently attenuated by an
independent act to dissipate the taint of the illegality.’” Oliver v. United States,
656 A.2d 1159, 1172 (D.C. 1995) (quoting United States v. Wood, 981 F.2d 536,
541 (D.C. Cir. 1992)). “When statements and conduct evidencing consent to a
search are given contemporaneously with the illegal seizure, with no break in the
causal chain, the actions of the person seized are not free from the taint of unlawful
detention and are thus insufficient to show consent.” McGann v. Ne. Ill. Reg’l
Commuter R.R. Corp., 8 F.3d 1174, 1184 (7th Cir. 1993).
                                         17

      Two days before trial, defense counsel filed an untimely and perfunctory

motion to suppress which claimed that the police had unlawfully searched the

cigarette box without consent after ordering appellant to place it on the police car.

The motion did not mention a warrant check, much less assert that it had turned a

consensual encounter into a seizure. This is important because neither the trial

court nor the prosecutor was put on notice of the need to create a factual record

illuminating that issue. The warrant check was mentioned in the testimony, but

defense counsel did not argue that it was a factor which turned the encounter into a

seizure. I see nothing to indicate that appellant was “detained” while the warrant

check was completed.



      Appellant certainly did not pursue that issue on appeal. Instead he asserted

that he was “illegally seized . . . when [Officer Blier] blocked [his] path in a

narrow alley and asked him a series of accusatory questions.” Neither appellant’s

opening brief nor his reply brief makes an issue of the warrant check, and neither

cites Ramsey or Gordon, the cases on which the majority principally relies. The

government understandably did not brief that issue.



      The day before oral argument in this court, appellant filed a Rule 28 (k)

letter citing Ramsey. That belated effort did not properly raise the issue for our

consideration. It is well established that an appellant may not properly raise a new
                                          18

issue in a reply brief, see District of Columbia v. Patterson, 667 A.2d 1338, 1346

n.18 (D.C. 1995), and we should not consider a new claim presented even later, in

a letter filed the day before argument.



      Putting basic fairness aside, Ramsey is factually distinguishable because the

officer in that case apparently retained the defendant’s identification while

conducting the warrant check. A suspect naturally would be reluctant to walk

away and leave his ID behind. Appellant was not carrying any identification, so

that factor does not apply here. Moreover, Gordon’s holding was more modest

than the majority describes. The police questioned Gordon for about ten minutes

and repeatedly checked their computer databases. 120 A.3d at 76-77.     We

considered the computer checks to be a factor in the Fourth Amendment analysis,

but concluded “[m]ore specifically, [that] the repeated questioning, especially

when combined with the computer database searches, would convey to a

reasonable person that the police were unsatisfied with his answers—to the point

that he would not be free to leave until the computer database returned a positive

result.” Id. at 81. Nothing comparable happened here.



      I dissent.